department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date o f f i c e o f c h i e f c o u n se l number release date conex-147960-11 uil the honorable robert goodlatte member u s house of representatives franklin road se suite roanoke va attention -------------------- dear congressman goodlatte this letter responds to your inquiry dated date on behalf of your constituent ------------------------- --------------asked if contributions to her church’s scholarship fund are tax-deductible if the donor suggests that the church use the contributions to pay for college tuition costs of the church minister’s daughter an individual can take a deduction for a charitable_contribution or gift to or for_the_use_of a charitable_organization including a church sec_170 and sec_170 of the internal_revenue_code the code however if a donor earmarks the contribution to a particular individual the donor must treat it as being a gift to the designated individual and not as a tax-deductible contribution see revrul_62_113 1962_2_cb_10 various courts have ruled that contributions to a church fund for missionaries are not deductible if there is a commitment or understanding that the church will use the contributions only for a particular individual see for example 337_f2d_432 7th circ 43_tc_1 conex-147960-11 the law allows a deduction only if the church has full control of the donated funds and discretion as to their use rev_rul i hope this information is helpful in responding to ------------- please contact me or ------- -----------------------------of my staff at ----------------------if you have any questions sincerely thomas moffitt branch chief branch office of associate chief_counsel income_tax accounting
